DETAILED ACTION
This Office Action is in response to communication on June 30, 2022 and July 21, 2022.
Claims 1-16 were cancelled in the Preliminary Amendment filed on May 14, 2021.
Claims 17 and 19-21 are amended.
Claims 17-31 have been examined.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Micah D. Stolowitz (Reg. No. 32758) on July 21, 2022.

The application has been amended as follows: 
In the claim:
Please amend independent claim 17 as indicated below.
This listing of claims will replace all prior versions, and listings, of claims in the application.

1.-16. (Canceled).  
  
17. (Currently amended) An online fashion community system, comprising: 
a processor;
a fashion community database having stored therein access to plural fashion images received from plural users over a worldwide computer network, each fashion image including a respective user modeling plural fashion items together as an ensemble, the fashion community database further including a link to a vendor of each fashion item and fashion data regarding each fashion item, wherein at least some of the fashion items in the ensembles have a shared fashion datum; 
the fashion community database further storing user profiles of community users wherein at least some of the user profiles include identifiers of fashion images and related information associated with the corresponding user; and 
a computer network site that provides to a community of users over the worldwide computer network plural ones of the fashion images in which fashion items have the shared fashion datum, together with access to the fashion data for the fashion items in each of the plural ones of the fashion images and information linking to vendors of the fashion items; 
the computer network site including a fashion community search interface arranged to receive search criteria input by a community user over a public computer network to select a fashion item; 
the online fashion community system configured to search the fashion community database to identify stored fashion images that include a first fashion item that meets the search criteria among the fashion items worn together in the corresponding ensemble; 
accessing the stored user profile of the community user that input the search criteria; 
comparing the identified fashion images to the user profile to select from among the identified fashion images at least one of the identified fashion images that was previously associated to the community user in their stored user profile; Page 3 of 10- AMENDMENT Application No. 16/942,525 
Docket No.: 014368-020US3/MDSreturning at least one of the selected fashion images over the public computer network to the fashion community interface; and 
returning the stored fashion information to the fashion community interface for at least some of the fashion items that appear in the returned fashion images.  

18. (Original) The system of claim 17 in which the shared fashion datum includes a clothing category, color, or brand.  

19. (Previously presented) The system of claim 17 in which the fashion community database further includes indications of affirmation ("like") of selected fashion images received from community users over the worldwide computer network and the computer network site further includes indications of affirmation provided with the selected fashion images over the worldwide computer network to the community of users.  

20. (Previously presented) The system of claim 17 wherein the fashion image is associated to the community user because the user previously uploaded the image, "liked" the image, commented on the image, or purchased a fashion item represented in the image. 

21. (Previously presented) A method comprising:
provisioning a fashion community database that stores user profiles and fashion images posted by community members or users, wherein each fashion image shows a person wearing two or more fashion items together, the two or more fashion items shown worn together defining an ensemble corresponding to the fashion image; 
the fashion community database further storing fashion information for each of at least some of the fashion items that are shown in the fashion images; Page 4 of 10 - AMENDMENT Application No. 16/942,525 
Docket No.: 014368-020US3/MDSwherein the stored fashion information for a fashion item includes a link to a retail service from which to purchase the fashion item; 
further wherein at least some of the user profiles include identifiers of fashion images and related information associated with the corresponding user; 
receiving search criteria input to a fashion community interface by a community user over a public computer network; 
searching the fashion community database to identify stored fashion images that include a first fashion item that meets the search criteria among the fashion items worn together in the corresponding ensemble; 
accessing the stored user profile of the community user that input the search criteria; 
comparing the identified fashion images to the stored user profile to select from among the identified fashion images at least one of the identified fashion images based on the stored user profile; 
returning at least one of the selected fashion images over the public computer network to the fashion community interface; and 
returning the stored fashion information for at least some of the fashion items that appear in the selected fashion images to the fashion community interface.  

22. (Previously presented) The method of claim 21 wherein the returned fashion information includes links or tags in the returned fashion images to access corresponding fashion item provider information.  

23. (Previously presented) The method of claim 21 wherein the selecting step includes comparing the identified fashion images to the user profile of the user that input the search criteria to return fashion images previously associated with the user.  

24. (Previously presented) The method of claim 23 wherein a fashion image is associated with the user because the user previously uploaded the image, commented on the image, or took another action associated with the image in the fashion community interface.  

25. (Previously presented) The method of claim 21 wherein the selecting step includes comparing the fashion items worn together in the identified fashion images to the user profile of the user that input the search criteria to return fashion images (ensembles) that include fashion items previously associated with the user.  

26. (Previously presented) The method of claim 25 wherein a fashion item is associated with the user because the user previously uploaded a fashion image that includes the fashion item.  

27. (Previously presented) The method of claim 25 wherein a fashion item is associated with the user because the user previously searched or browsed the fashion community database based on metadata that matches metadata of the fashion item.  

28. (Previously presented) The method of claim 27 wherein the metadata of the fashion item includes at least one of type of clothing or accessory, color, and brand.  

29. (Previously presented) The method of claim 21 wherein the search criteria include one or more information fields including fields relating to types, colors, or brands of fashion items.  

30. (Previously presented) The method of claim 21 wherein the search criteria include one or more information fields including fields relating to users who have posted ensembles, the locations of posting users, ensembles that have been affirmed or "liked" by the user, and dates ensembles were posted.  

31. (Previously presented) The method of claim 21 wherein the selecting step includes comparing a geographic location of a user that posted the fashion image to the geographic location of the community user that input the search criteria.

Following are a clean copy of the examiner amended claim 1 as follow:
  
17. An online fashion community system, comprising: 
a processor;
a fashion community database having stored therein access to plural fashion images received from plural users over a worldwide computer network, each fashion image including a respective user modeling plural fashion items together as an ensemble, the fashion community database further including a link to a vendor of each fashion item and fashion data regarding each fashion item, wherein at least some of the fashion items in the ensembles have a shared fashion datum; 
the fashion community database further storing user profiles of community users wherein at least some of the user profiles include identifiers of fashion images and related information associated with the corresponding user; and 
a computer network site that provides to a community of users over the worldwide computer network plural ones of the fashion images in which fashion items have the shared fashion datum, together with access to the fashion data for the fashion items in each of the plural ones of the fashion images and information linking to vendors of the fashion items; 
the computer network site including a fashion community search interface arranged to receive search criteria input by a community user over a public computer network to select a fashion item; 
the online fashion community system configured to search the fashion community database to identify stored fashion images that include a first fashion item that meets the search criteria among the fashion items worn together in the corresponding ensemble; 
accessing the stored user profile of the community user that input the search criteria; 
comparing the identified fashion images to the user profile to select from among the identified fashion images at least one of the identified fashion images that was previously associated to the community user in their stored user profile; Page 3 of 10- AMENDMENT Application No. 16/942,525 
Docket No.: 014368-020US3/MDSreturning at least one of the selected fashion images over the public computer network to the fashion community interface; and 
returning the stored fashion information to the fashion community interface for at least some of the fashion items that appear in the returned fashion images.  

18. The system of claim 17 in which the shared fashion datum includes a clothing category, color, or brand.  

19. The system of claim 17 in which the fashion community database further includes indications of affirmation ("like") of selected fashion images received from community users over the worldwide computer network and the computer network site further includes indications of affirmation provided with the selected fashion images over the worldwide computer network to the community of users.  

20. The system of claim 17 wherein the fashion image is associated to the community user because the user previously uploaded the image, "liked" the image, commented on the image, or purchased a fashion item represented in the image. 

21. A method comprising:
provisioning a fashion community database that stores user profiles and fashion images posted by community members or users, wherein each fashion image shows a person wearing two or more fashion items together, the two or more fashion items shown worn together defining an ensemble corresponding to the fashion image; 
the fashion community database further storing fashion information for each of at least some of the fashion items that are shown in the fashion images; Page 4 of 10 - AMENDMENT Application No. 16/942,525 
Docket No.: 014368-020US3/MDSwherein the stored fashion information for a fashion item includes a link to a retail service from which to purchase the fashion item; 
further wherein at least some of the user profiles include identifiers of fashion images and related information associated with the corresponding user; 
receiving search criteria input to a fashion community interface by a community user over a public computer network; 
searching the fashion community database to identify stored fashion images that include a first fashion item that meets the search criteria among the fashion items worn together in the corresponding ensemble; 
accessing the stored user profile of the community user that input the search criteria; 
comparing the identified fashion images to the stored user profile to select from among the identified fashion images at least one of the identified fashion images based on the stored user profile; 
returning at least one of the selected fashion images over the public computer network to the fashion community interface; and 
returning the stored fashion information for at least some of the fashion items that appear in the selected fashion images to the fashion community interface.  

22. The method of claim 21 wherein the returned fashion information includes links or tags in the returned fashion images to access corresponding fashion item provider information.  

23. The method of claim 21 wherein the selecting step includes comparing the identified fashion images to the user profile of the user that input the search criteria to return fashion images previously associated with the user.  

24. The method of claim 23 wherein a fashion image is associated with the user because the user previously uploaded the image, commented on the image, or took another action associated with the image in the fashion community interface.  

25. The method of claim 21 wherein the selecting step includes comparing the fashion items worn together in the identified fashion images to the user profile of the user that input the search criteria to return fashion images (ensembles) that include fashion items previously associated with the user.  

26. The method of claim 25 wherein a fashion item is associated with the user because the user previously uploaded a fashion image that includes the fashion item.  

27. The method of claim 25 wherein a fashion item is associated with the user because the user previously searched or browsed the fashion community database based on metadata that matches metadata of the fashion item.  

28. The method of claim 27 wherein the metadata of the fashion item includes at least one of type of clothing or accessory, color, and brand.  

29. The method of claim 21 wherein the search criteria include one or more information fields including fields relating to types, colors, or brands of fashion items.  

30. The method of claim 21 wherein the search criteria include one or more information fields including fields relating to users who have posted ensembles, the locations of posting users, ensembles that have been affirmed or "liked" by the user, and dates ensembles were posted.  

31. The method of claim 21 wherein the selecting step includes comparing a geographic location of a user that posted the fashion image to the geographic location of the community user that input the search criteria.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
After a further search and a thorough examination of the present application in light of the prior arts made of record, independent claims 17 and 21 are allowed because prior arts of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification such as “comparing the identified fashion images to the user profile to select from among the identified fashion images at least one of the identified fashion images that was previously associated to the community user in their stored user profile; returning at least one of the selected fashion images over the public computer network to the fashion community interface; and returning the stored fashion information to the fashion community interface for at least some of the fashion items that appear in the returned fashion images.” as recited in amended claim 17 and “comparing the identified fashion images to the stored user profile to select from among the identified fashion images at least one of the identified fashion images based on the stored user profile; returning at least one of the selected fashion images over the public computer network to the fashion community interface; and returning the stored fashion information for at least some of the fashion items that appear in the selected fashion images to the fashion community interface.” as recited in amended claim 21.

Therefore, the claims 17-31 are allowable over the cited prior arts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See PTO-892 attached.
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on (571)272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
July 25, 2022



/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446